Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I: claims 1-10 in the reply filed on 11/10/2021 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/10/2021.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buczkowski (U.S. Patent 2,479,000).

In regards to claim 6, the sidewalls (14, 15) slantingly extend away from the base (12, 13).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buczkowski in view of Stieb (U.S. Publication 2011/0162727).
Buczkowski discloses all of the elements as discussed above. 
Buczkowski does not specifically disclose a fluid detection sensor. However, Stieb teaches a leak collector having a leak detection system (see para. [0002]).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the system of Buczkowski to include a leak detection system to facilitate water damage prevention as taught by Stieb (para. [0002]).
In regards to claim 2, the leak detection system includes a sensor (20).
In regards to claim 3, the leak detection system includes an alarm (72).
In regards to claims 4 and 5, the leak detection system includes a remote water shutoff valve (5).
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buczkowski in view of Ridgeway, Jr. (U.S. Patent 6,135,133), hereinafter “Ridgeway”
Buczkowski discloses all of the elements as discussed above.
Buczkowski does not specifically disclose the materials from which the tub is fabricated. However, Ridgeway teaches a leak tub fabricated from a resilient, flexible sheet material. See col. 1, lines 53-56.
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have fabricated the tub of Buczkowski from a resilient and flexible sheet material to provide a tub with an alterable size and shape as taught by Ridgeway (see col. 1, lines 33-38 and 53-56).
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buczkowski in view of Palm et al. (U.S. Publication 2014/0298845), hereinafter “Palm”.
Buczkowski discloses all of the elements as discussed above.
Buczkowski does not specifically disclose that the sidewalls comprise reinforcing members. However, Palm teaches a manifold which includes reinforcing ribs (302).
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have designed the tub of Buczkowksi to have reinforcing ribs to provide increased structural rigidity as taught by Palm (para. [0030]).
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Buczkowski in view of Spurlock (U.S. Publication 2010/0083440)
Buczkowski discloses all of the elements as discussed above.
Buczkowski does not specifically disclose a sealing patch. However, Spurlock teaches a sealing patch (62 or 64) which is utilized to seal the interface between a boot (22) and a pipe (58). 
It would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have provided the boot of Buczkowksi having a seal to prevent against seepage or leakage as taught by Spurlock (para. [0038]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to R.K. Arundale whose telephone number is 571-270-3453.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Kenneth Rinehart can be reached at 571-272-4881, Craig Schneider can be reached at 571-272-3607 and Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROBERT K ARUNDALE/Primary Examiner, Art Unit 3753